Transfer Agreement


Party A: Shenzhen Jiancheng Investment Ltd.,
Party B: Tibet Changdu Huiheng Development Ltd.,


Both parties reached the following agreement regarding transferring all the
assets and equity held by Party A in the “Project of accelerator center of
Shengan Hospital in Lianyungang” to Party B.


i.
Transferred asset and equity

Transferred asset and equity is: all equity of Party in the “Project of
accelerator center of Shengan Hospital in Lianyungang” (“Lian Project”),
including:
 
(1)
Transferred asset: all assets invested by Party A under the “Agreement for
establishing cooperatively the Accelerator Research Center”.

 
(2)
Transferred equity: all equity of Party A under the “Agreement for establishing
cooperatively the Accelerator Research Center”.

Both agree that Party B obtains the right to income after the transfer.


ii.
Transfer Price

The total transfer price is RMB 12 million.
iii.
Transition

 
1.
Party B pays the deposit to Party A within 5 days after the Agreement is
executed, and Party A provides to Party B <<Project Materials>> of the Lian
Project (including project summary, background, cooperation agreement, asset
sheet of the agreement, etc) based on the requirement of Party B, which will be
taken as the basis of the transfer and through which party B establishes its
purchase intention. The materials provided by Party A must be true, complete and
accurate.

 
2.
Party B verifies the project. Party B after determining its purchase intention
can verify the items to be transferred according to the <<Project Materials>>
within 20 days of receipt of the <<Project Materials>>. Both parties shall sign
and seal the verification sheet after the verification is finished. If the
verification succeeds, Party B takes over the assets and equity under the
<<Cooperation Contract>> of the Lian Project, and pay the transfer price. Party
A shall arrange the transfer with the hospital. If the items are significantly
different from those listed in the <<Project Materials>>, both parties negotiate
to settle. If the negotiation fails, Party B can withdraw from the transfer and
Party A shall return the deposit and the interest of the deposit to Party B. If
Party B does not perform the Agreement when the verification succeeds, Party B
shall bear the liability for breaching the agreement

 
3.
Closing of the cooperation right. Both parties execute a supplemental agreement
in writing to specify the effective date and the ownership of the asset and
equity before and after the closing date. Party A shall transfer to Party B
legal documents, financial documents and related documents in connection with
the Lian Project. These documents shall be original documents. If original
documents are not available, copies shall be provided affixed with Party A’s
seal. Party B shall have the right to determine whether it will continue to hire
personnel of the Lian Project. For those that Party B determines to continue to
hire, Party A shall arrange the execution of Labor Contract in accordance with
Party B’s requirement, and for those that Party B will not continue to hire,
Party A shall be responsible for the layoff.

 
 
1

--------------------------------------------------------------------------------

 
 
iv.
Payment method

 
1.
Party B shall pay Party A RMB 2 million as deposit within 5 business days after
the execution of the Agreement. If the Contract and the Agreement are performed,
the deposit will be taken as part of the transfer amount;

 
2.
Party B shall pay Party A RMB 4 million as transfer amount within 5 business
days after both parties verify that the deposit is paid to Party A and Party B
has verified the transferred items within 20 days after receiving the <<Project
Materials>> from Party A;

 
3.
Party B shall pay Party A RMB 4 million as transfer amount within 5 business
days after the asset and the equity are handed over to Party B and Party A
provides receipt to Party B.

 
4.
Party B shall pay Party A RMB 2 million as transfer amount within 90 days after
the asset and the equity are handed over to Party B.

v.
Declaration and guarantee of both parties

 
1.
Declaration and guarantee of Party A




 
(1)
Party A guarantees it has complete, effective right to own and dispose of the
asset to be transferred, and it will not cause any damage to third party’s
interest or raise any dispute;

 
(2)
Up to the execution date of the Agreement, Party A has not disposed of the
transferred asset by transferring, by using as a pledge, by paying a debt, by
using for security, or in any other manner. There is not any debt or debt
related dispute involved with the transferred asset. Party A has not given the
equity of the Lian Project as a pledge to a third party;

 
(3)
The transferred asset is in good condition and in normal operation;

 
(4)
Party A guarantees it has disclosed authentically, accurately and completely the
Lian project, related facts, matters or states regarding fulfillment of the
original Cooperation Contract;

 
(5)
Party A shall not change in any manner the terms of the original Cooperation
Contract to cause damage to Party B’s interest;

 
(6)
Party A does not have any amount due to personnel in the Accelerator Research
Center regarding salary, bonus and marketing fees. If there is such an amount
due, it will be deducted from the transfer amount;

 
(7)
Party A shall not be engaged in any business in Shengan Hospital in Lianyungang
with a third party that is competitive with the Lian Project;

 
(8)
Party A shall not actively transfer key personnel in the Lian Project;

 
(9)
Party A will perform the agreement following the principle of honesty and good
faith.




 
2.
Declaration and guarantee of Party B

 
(1)
The money paid by Party B as the transfer amount comes legally;

 
(2)
Party B has enough funds to make the payment under the Agreement;

 
(3)
Party A will perform the Agreement following the principle of honesty and good
faith.

 
2

--------------------------------------------------------------------------------

 
 
vi.
Liabilities of Breach of Duties

If either party has the activity that is in violation of Clauses 1 and 2 of
Article 5 of the Agreement, the other party has the right to cancel the
Agreement, and the Party in violation shall be liable for all financial damages
of the other party.
vii.
Cost

Both party shall bear their respective cost for executing and performing the
Agreement (including tax payable), except provided otherwise.
viii.
Force Majeure

 
1.
Should either party be prevented from performing all or part of its obligations
or delayed for performing its obligations under the Agreement owing to an event
of Force Majeure, it shall be exempt from the default liabilities arising
therefrom, but it shall make reasonable efforts to reduce losses caused by the
event of Force Majeure.

 
2.
The Party claiming for Force Majeure circumstances shall notify the other party
in writing of such event as soon as possible, and provide a report in writing
including obligations under the Agreement that can not be performed or fully
performed and the reason to delay the performance within 15 days after the event
of Force Majeure.



ix.
Information disclosure and confidentiality

 
1.
Party B shall keep secret of the information about the trade secret, technology
secret and business operation, etc. of Party A and of the project that is know
to Party B for performing the Agreement, and shall not disclose to third parties
or publish.

 
2.
Party B shall take necessary measures to maintain the trade secret and operation
secret of Party A and its partner (the Hospital) known to Party B for performing
the Agreement and keep the confidentiality. Party B shall not disclose, tell,
give or transfer to a third party in any manner the project materials provided
by Party A, except agreed by Party A in writing beforehand, and except that
party B is using the materials normally for performing the Agreement.

x.
Governing law and dispute settlement

 
1.
The Agreement shall be governed by Chinese law. Both parties shall negotiate to
settle disputes under the Agreement; if negotiation fails, either party can
initiate arbitration in an Arbitration organization in the location where the
Agreement is executed.

 
2.
Any amendment to the Agreement shall be provided as a supplemental agreement in
writing signed by both parties.

xi.
Execution and effectiveness

 
1.
The Agreement will become effective after it is signed by legal representatives
or authorized representatives of both parties affixed with seals of both
parties.

 
2.
The Agreement includes four copies with each part holding two copies.

 
3.
The Agreement prevails in case of inconsistency between the Agreement and
<<Contract>>.

 
 
 
Party A:
Party B:
Legal Representative:
Legal Representative:
          Date & Place:

 
 
3

--------------------------------------------------------------------------------

 
 
Supplementary Agreement


Party A: Shengan Hospital of Lianyungang, Jiangsu
Address: Ganyu County, Jiangsu province
Legal representative: Shichun Su
Party B: Jiancheng Investment Ltd., Shenzhen
Address:Shenzhen
Legal Representative: Jun Li
Party C: Huiheng Development Ltd., Changdu, Xizang
Address: Shenzhen
Legal representative: Xiaobing Hui


All parties reached the Agreement.
1.
Party B transfers the asset and corresponding rights, that Party B holds in
Accelerator Research Center of Shengan Hospital of Lianyungang, Jiangsu, to
Party C, with the agreement of Party A.

2.
The cooperation terms, the rights of Accelerator Research Center of Shengan
Hospital of Lianyungang, Jiangsu, remains unchanged, management personnel and
management remains unchanged, and the administration rules signed previously
will continue to be effective.

3.
The Agreement will take effect on March 1, 2011. Party A will pay Party C the
settlement income as deposit each month and Party C will provide receipt.

4.
The Agreement is supplement to the “Agreement for establishing cooperatively the
‘Accelerator Research Center’” and will have the same effect. The Agreement
prevails in the event of conflict between the Agreement and the “Agreement for
establishing cooperatively the ‘Radiation Oncology Research Center’”.

5.
The Agreement shall become effective when affixed with the seals of all parties
and signed by legal representatives of all parties. The Agreement will include
three copies held by each of the parties. Each copy has the same legal effect.

 
 
 
Party A:
Party B:
Party C:
Legal Re:
Legal Re:
Legal Re:
                Date & Place:



 
4

--------------------------------------------------------------------------------

 

Supplementary Agreement


Party A: Jiancheng Investment Ltd., Shenzhen
Address:Shenzhen
Legal Representative: Jun Li
Party B: Huiheng Development Ltd., Changdu, Xizang
Address: Shenzhen
Legal representative: Xiaobing Hui


Both parties reached the Supplementary Agreement(“the Agreement”).
1.
Party B shall be entitled to obtain income from the Lian Project from March 1st
, 2011 and Party B shall provide invoice to the hospital every month.

2.
All transfer procedures have been finished on March 30, 2011 and both parties
reached the “Agreement for Debts Settlement”.

3.
The Agreement is supplement to the “Transfer Agreement” and will have the same
effect. The Agreement prevails in the event of conflict between the Agreement
and the “Transfer Agreement”.

4.
The Agreement shall become effective when affixed with the seals of both parties
and signed by legal representatives of both parties. The Agreement will include
two copies held by each of the parties. Each copy has the same legal effect.







Party A:
Party B:

Legal Re:
Legal Re:

 
 
5

--------------------------------------------------------------------------------

 
 